          Case 1:20-cv-03577-AT Document 74 Filed 03/05/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
U.S. BANK NATIONAL ASSOCIATION, AS                                DOC #:
TRUSTEE, AS SUCCESSOR IN INTEREST TO                              DATE FILED: 3/5/2021
BANK OF AMERICA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF CREDIT
SUISSE FIRST BOSTON MORTGAGE
SECURITIES CORP., COMMERCIAL
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-C2, ACTING BY
AND THROUGH ITS SPECIAL SERVICER,
TORCHLIGHT LOAN SERVICES, LLC,

                             Plaintiff,

              -against-                                                  20 Civ. 3577 (AT)

KEYBANK, NATIONAL ASSOCIATION, AS                                             ORDER
SUCCESSOR BY MERGER TO KEYCORP
REAL ESTATE CAPITAL MARKETS, INC.
AND BERKADIA COMMERCIAL
MORTGAGE, LLC,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court has reviewed Defendants’ letter at ECF No. 69 in connection with the parties’
briefing on Plaintiff’s motion to amend the first amended complaint. Defendants’ requests are
GRANTED in part, and DENIED in part. Accordingly,

       1. The scheduling order on the motion to amend the first amended complaint at ECF No.
          63 is VACATED;
       2. By March 10, 2021, Plaintiff shall file its second amended complaint. In permitting
          Plaintiff to file a second amended complaint, the Court reserves any determination on
          the futility of the second amended complaint;
       3. By March 19, 2021, Defendants shall file their motions to dismiss the second amended
          complaint, incorporating any arguments from their pending motions to dismiss;
       4. By April 2, 2021, Plaintiff shall file its opposition papers; and
       5. By April 16, 2021, Defendants shall file their reply papers, if any.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 35, 38, 64, and 65.

       SO ORDERED.

Dated: March 5, 2021
       New York, New York
